Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 6    
The phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #2,723,696 to Kase (Kase). Kase discloses:
With Respect to Claim 15  
A bag comprising: a top side (37); a front side (33, FIG. 5) including one or more first fasteners (41); a back side (oppose 33) opposite the front side; a left side and an opposing right side; and a removable panel (43 in FIG. 5 or equivalent unitary member of FIG. 6) having a first side and an opposing second side, wherein the first side includes one or more second fasteners (42), wherein the second fasteners on the removable panel are selectively engaged with one or more of the first fasteners on the front side such that the removable panel covers the front side entirely (FIG. 5 or 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 14 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Design Patent #D821,742 to Jusic (Jusic), either alone or further in view of U.S. Patent Publication #2017/0143083 to Eyal (Eyal) and/or U.S. Patent Publication #2019/0082817 to Ji (Ji).
With Respect to Claim 1 
Jusic discloses a backpack comprising: a top side including one or more first fasteners (FIG. 8 shows strips of material with common pattern used to depict hook and loop fasteners, and it is Examiner’s position that a person of ordinary skill in the art would understand them to be such or alternately that it would have been obvious to use such); a front side; a back side opposite the front side, wherein the back side includes shoulder straps (see e.g. FIG. 3 showing common backpack type shoulder straps); a left side and an opposing right side, wherein at least one of the left side and the right side includes one or more second fasteners (FIG. 8 also shows strips of material with a pattern commonly used to depict hook and loop fastener in this location); a panel (flip cover) having a first side and an opposing second side, wherein the first side includes one or more third fasteners (FIG. 8 also shows strips of material with a pattern commonly used to depict hook and loop fastener in this location); wherein the third fasteners on the removable panel are selectively engaged with one or more of the first fasteners on the top side and with the one or more of the second fasteners (FIG. 1 depicts this); and wherein at least a portion of the first side of the removable panel extends over at least a portion of the top side (FIG. 1), but does not disclose that the panel is removable.
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make the panel removable, in order to allow for its removal for repair/replacement/cleaning/etc, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).   
Alternately, Eyal discloses making a similar panel which is used to cover a zipper removable in order to allow for interchanging it with other panels to confer different aesthetics to the purse as dictated by changes of fashion, style, or preferences of the user, which provides additional evidence of the obviousness of and/or motivation to make the Jusic panel removable.
	Alternately, although examiner maintains that position that a person of ordinary skill in the art would interpret the shown strips to be hook and loop fastener, to the extent that Jusic is a design patent and does not explicitly state that they are fasteners, Ji discloses attaching a similar cover using hook and loop fastener strips ([0033] discloses 1012 as hook and loop located on edges 110a/b/c), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use hook and loop fastener as taught by Ji (e.g. in the locations shown in Jusic) in order to secure the cover in place.
With Respect to Claim 4  
The backpack of claim 1, wherein the one or more first fasteners on the top side and the one or more second fasteners each comprise strips of hook-and- loop fastener (per Jusic and/or Ji).  
With Respect to Claim 5  
The backpack of claim 4, wherein the third fasteners on the removable panel comprise strips of hook-and-loop fastener, and wherein the strips of hook-and-loop fastener are affixed to the strips of hook-and-loop fastener on the top side and to the strips of hook-and-loop fastener on the left side and/or the right side when the removable panel is coupled to the left side and/or the right side.  
With Respect to Claim 6  
The backpack of claim 1, wherein each of the left side and the right side may include one or more pockets (inasmuch as there is nothing preventing the addition of pockets to them, either by sewing pockets there or by attaching pockets via glue/safety pins or the like suitable fasteners).  
	Alternately, Examiner takes official notice (or Ji discloses) that it is known in the art to include one or more pockets in the sides of a backpack (see e.g. 160a/b/g of Ji), and so it would have been obvious to add one or more pockets to each of the left and right side of the Jusic backpack, in order to increase the storage capacity of the backpack, to increase compartmentalization to make it easier to find and store items, to provide particular pockets for certain objects, and/or for the other art known benefits of pockets.
With Respect to Claim 14 
A bag comprising: a top side including one or more first fasteners (hook and loop per Jusic and/or Ji); a front side; a back side opposite the front side, wherein the back side includes shoulder straps (see e.g. FIG. 3 showing common backpack type shoulder straps); a left side and an opposing right side, wherein at least one of the left side and the right side includes one or more second fasteners (hook and loop per Jusic and/or Ji); 4Serial No. 17/225,751 a removable panel (flip cover) having a first side and an opposing second side, wherein the first side includes one or more third fasteners (hook and loop per Jusic and/or Ji); wherein the third fasteners on the removable panel are selectively engaged with one or more of the first fasteners on the top side and with the one or more of the second fasteners (Jusic FIG. 1); and wherein at least a portion of the first side of the removable panel extends over at least a portion of the top side (Jusic FIG. 1).  
Claim 2 is rejected under 35 U.S.C. 103 as obvious over U.S. Design Patent #D821,742 to Jusic (Jusic), either alone or further in view of U.S. Patent Publication #2017/0143083 to Eyal (Eyal) and/or U.S. Patent Publication #2019/0082817 to Ji (Ji) as applied to claim 1 above, and further in view of U.S. Patent # 4,085,873 to Schweitzer (Schweitzer) and/or U.S. Patent Publication #2020/0170362 to Xie (Xie).
With Respect to Claim 2  
The backpack of claim 1, but does not disclose wherein the removable panel covers the entire left side and/or the entire right side. 
	However, Schweitzer discloses forming a similar backpack with a zipper that extends all the way down the side of the backpack; Xie discloses forming a similar interchangeable panel that covers a top and the entirety of one or more sides (see e.g. FIGS. 2-3).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Schweitzer, to have the zipper of Jusic/the combination extend all the way down the side(s) of the backpack in order to allow for opening the backpack more to make it easier to reach the contents, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and it would further have been obvious as part of this modification to also have the flip cover extend down to cover the zipper in order to enhance aesthetic appeal and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). 
	Alternately, the disclosure of Xie provides sufficient motivation to modify the flip cover of Jusic/the combination to completely cover the side in order to enhance aesthetic appeal and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), or provides additional evidence of the obviousness of this modification with Schweitzer.
Claims 7-13 are rejected under 35 U.S.C. 103 as obvious over U.S. Design Patent #D821,742 to Jusic (Jusic), either alone or further in view of U.S. Patent Publication #2017/0143083 to Eyal (Eyal) and/or U.S. Patent Publication #2019/0082817 to Ji (Ji) as applied to claim 1 above, and further in view of U.S. Patent Publication #2020/0170362 to Xie (Xie).
With Respect to Claim 7  
The backpack of claim 1, but does not disclose wherein the one or more first fasteners on the top side each comprise one or more first magnets inserted therein.  
	However, Xie discloses attaching a similar cover structure to a bag using magnets inserted into the bag ([0069]) and/or that inserted magnets are an art known substitute for hook and loop fastener ([0069]); alternately, Xie discloses using a combination of magnets and hook and loop fastener to secure its panel ([0069]}.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Xie, to replace the hook and loop attachment of the combination with magnetic attachment, as a mere substitution of one art known fastener for another, or alternately to add magnets in addition to the hook and loop fastener in order to provide additional strength to the connection and/or as a mere substitution of one art known fastening mechanism (hook and loop alone) with another (hook and loop in combination with magnets).
With Respect to Claim 8  
The backpack of claim 7, but does not disclose wherein the one or more second fasteners comprise a first set of zipper teeth.  
However, Xie discloses using complementary retention elements that include zipper teeth ([0069]), and that this is a substitute for or usable in combination with hook and loop fastener.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Xie, to either add zipper teeth to the second fasteners or to replace the hook and loop second fasteners with zipper teeth second fasteners, as a mere substitution of one art known fastener for another or alternately to provide stronger securement between the parts, or alternately to provide optional attachment mechanisms (e.g. hook and loop for a quick attachment that allows for more rapid detachment, and a zipper when a stronger and longer lasting attachment is desired). 
With Respect to Claim 9  
The backpack of claim 8, wherein the one of the third fasteners on the removable panel comprise a second magnet inserted therein and another of the third fasteners comprises a second set of zipper teeth, and wherein a zipper slider is coupled to the second set of zipper teeth (the use of magnets and zippers per Zie are obvious for the same reasons stated above per e.g. Zie [0069]; although a zipper slide is not explicitly disclosed by Zie, zipper slides are a common mechanism for attaching together sets of zipper teeth (see e.g. Jusic) and so clearly obvious to use).  
With Respect to Claim 10  
The backpack of claim 9, wherein the first set of zipper teeth is engaged with the second set of zipper teeth using the zipper slider when the removable panel is coupled to the left side and/or the right side.  
With Respect to Claim 11  
The backpack of claim 9, wherein the first magnet is aligned with and attracted to the second magnet when the removable panel is coupled to the left side and/or the right side.  
With Respect to Claim 12  
The backpack of claim 1, wherein the one or more first fasteners on the top side each comprise a first magnet inserted therein and the one or more second fasteners each comprise a second magnet inserted therein (obvious per Xie, the second fasteners are magnets to mate with the top/first fasteners, see the rejection of claim 7 above for details).  
With Respect to Claim 13  
The backpack of claim 12, wherein the third fasteners on the removable panel each comprise a third magnet inserted therein (obvious per Xie, see the rejection of claim 7 above for details).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Design Patent No. D821,742, either alone or in view of Ji, Eyal, Schweitzer, Xie, Donahue, and/or Kase, see the rejections of the claims above for details. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is insufficient motivation based on the current art of record to modify the prior art to add locking clips engaged with buckles on the removable panel as recited in claim 3 in combination with the other subject matter recited in claim 1; although removable panels attached via locking clips are known in the art, the prior art removable cover structures do not simultaneously attach to the top, back, and sides of a backpack having shoulder straps on a front side using fasteners located on each of the top, back, and a side of the backpack, and there is insufficient motivation to modify them to do so absent impermissible hindsight.
It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734